DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the blank boxes in fig.1 should be label with descriptive legend.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (WO 2016/171731).
          Regarding claim 1, Li et al disclose Wireless communication system comprising a cellular access network connected to a cellular network core (para. 0037, fig. 1), said cellular access network comprising base stations called cellular base stations adapted to exchange data with terminals  on physical channels called coordinated access channels (para. 0037, 0038; fig. 1, the ‘evolved Node B (eNB)’ corresponding to a cellular base station, the ‘user equipment 110’ corresponding to a terminal, the context of  Li et al being a ‘long term evolution (LTE)’ network as indicated for example in para. (0004-0011), each cellular base station serving a geographical area, all of the geographical areas served by said cellular base stations forming a geographical region (known in the context of an LTE network), wherein characterized in that the wireless communication system comprises base stations called random access base stations serving the geographical region served by the cellular access network (‘evolved Node B (eNB)’, see fig. 2), each random access base station being adapted to receive data emitted by terminals on a permanent physical channel, existing continuously, without interruption in time, called random access channel (see the message 1 of fig. 2 and para. 0035,0047,0048, it being known that a random access message is dispatched on a random access channel), the permanent physical random access channels of said random access base stations using one same radio resource throughout the geographical region (see the message 1 of fig. 2 and para. 0035,0042,0047,0048, in particular para. 0035, “same resources are shared by multiple cell i.e. UEs in different cells may transmit RACH messages in the same resource”, para. 0042, “the resource can be preconfigured and not changeable afterwards”; it is also noted that Li et al of permanent random access physical channel such as defined in claim 1, it is specified that the expression ‘RACH resource’ used in Li et al is interpreted as a random access physical channel in view inter alia of para. 0011, (“the signal received in one RACH resource” ), 0035 (“transmit RACH messages in the same resource”), (0042 (reflecting the way of announcing a random access physical channel and referring to a ‘common RACH resource’). Consequently, it follows from para. 0042 (“the [common RACH] resource can be pre-configured and not changeable afterwards”) that Li et al disclose a permanent random access physical channel (“pre-configured and not changeable afterwards”). 
          Regarding claim 2, Li et al disclose wherein a terminal is configured to emit a random access message on the permanent 
        Regarding claim 3, Li et al disclose wherein all or some of the cellular base stations are also random access base stations (para.0037, 0038, 0004-0011).
   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al in view of Freda et al (U.S.Pub. # 2020/0296749).
        Regarding claim 4, Li et al fail to disclose wherein all or some of the random access base stations form an access network called random access network, separate from the cellular access network, said random access network being connected to the cellular network core. Freda et al disclose wherein all or some of the random access base stations form an access network called random access network, separate from the cellular access network, said random access network being connected to the cellular network core  (114a, 114b are connected to core network 106/107/109 of fig. 1A). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Freda et al in the system of Li et al in order to support a wide variety of usage cases with differing characteristic. 
         Regarding claim 5, Li et al disclose wherein the cellular base stations and the random access base stations of the random access network are configured to use different physical layer protocols for the physical coordinated access channels and for the permanent physical random access channels (para. 0004-0011).
       Regarding claim 6, Freda et al disclose wherein the terminals and the random access base stations of the random access network are configured to exchange data in the form of ultra-narrow band radio signals (para. 0155).
        Regarding claim 7, Li et al disclose a cellular location server storing, for each terminal, an item of location information representative of the position of said terminal with respect to the cellular access network, said cellular location server being configured to update the location information of a terminal according to a random access message emitted by said terminal on the permanent physical random access channel and received by a random access base station (para. 0035, 0061-0063). 
           Regarding claim 8, Li et al disclose a method  for managing mobility of a terminal  of a wireless communication system (para. 0061-0063), said system comprising a cellular location server storing an item of location information representative of the position of said terminal with respect to the cellular access network (‘mobility management entity (MME)’, see para. 0035), wherein the method comprises an emission, by the terminal, of a random access message on the permanent physical random access channel (message 1 of fig. 2, para. 0047, 0048), a reception, by at least one random access base station, of the random access message emitted by said terminal (reception of message the message 1 by eNB#1 and eNB#2 of fig. 2), a determination of an item of updated location information of said terminal according to the random access message received from said terminal, and an updating, by the cellular location server, of the location information of the terminal stored in said cellular location server according to the updated location information (para. 0062-0063; it is being known in the context of an LTE network that the MME server (cellular location server) is responsible for the storage of location information items representative of the position of the terminals connected to the access network (see description of the present application page 11), the problem addresses by the present invention can therefore be considered to be that of improving the mechanism for updating said location information items. Li et la discloses a system such as specified in claim 1 which invoves the cellular location server in the procedure of random access of the terminals to the network (implementation of fig. 2, para. 0035 disclosing that the ‘local central unit’ may be included in the MME, that is to say the cellular location server). In a particular implementation of LI et al, the random access procedure initiated by a terminal includes the determination of an information items in respect of location of the terminal by the MME (para. 0061-0063) with the aim of recognizing if several messages have been sent by this terminal. Therefore, it would have been obvious to one skilled in the art that this information item in respect of a terminal’s location determined within the framework of the random access procedure by the MME can also serve to update said terminal’s location, which is stored in the MME independently of the random access procedure.
         Regarding claim 9, Li et al disclose wherein the updated location information of the terminal is determined according to an item of location information of at least one random access base station having received said random access message (para. 0061-0063).
       Regarding claim 10, Li et al disclose an evaluation, by the cellular location server, of a predefined mobility criterion of the terminal by comparing the updated location information with the location information stored by said cellular location server and, when the mobility criterion is verified: an emission, sent to the terminal , of parameters for accessing the cellular access network to be used for the current position of the terminal with respect to the cellular access network, and a storing, by the terminal, of said parameters for accessing the cellular access network received (para. 0061-0063).
      Regarding claim 11, prior steps of connecting the terminal with the cellular access network and putting a cellular communication module of said terminal into standby, the random access message being emitted when said cellular communication module is on standby and when a predefined emission criterion, evaluated by the terminal, is verified is well known in LTE network.
       Regarding claim 12, Li et al disclose wherein the random access message comprises a specific identification code of said terminal (para. 0155).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416